Citation Nr: 0700917	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  95-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Jurisdiction over the case was 
subsequently transferred to the RO in Reno, Nevada.

In March 1996, the veteran testified at a hearing before an 
RO hearing officer.  He also testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in July 
1999.  Transcripts of these hearings are associated with the 
claims folder.

In November 1999 and November 2003, the Board remanded this 
case for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate consideration.   


FINDING OF FACT

The veteran has PTSD that is etiologically related to a 
confirmed in-service stressor.   


CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for service 
connection of PTSD.  Therefore, no further development with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2006).  Although the veteran has not been provided notice 
with respect to the disability-rating or effective-date 
element of his claim, those matters are not currently before 
the Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.


Evidentiary Background

The veteran contends that his PTSD is not the result of his 
experiences while he was stationed in Vietnam as he was a 
driver for a colonel at Cam Ranh Bay and was never in combat 
and never carried a weapon.  Rather, he contends that his 
stressor was his duty after returning from Vietnam and 
serving on burial detail while stationed at Fort Lewis, 
Washington.  He also maintains that he has survivor's guilt.  

The service medical records show no complaints or findings 
referable to a psychiatric disorder.  

Personnel records show that the veteran served in the 
Republic of Vietnam from June 1966 to June 1967.  The Record 
of Assignments notes that the veteran's principal duty during 
service was a water supply specialist except for the period 
from June 28, 1968, to August 22, 1968, when he was attached 
to the 63rd Ordnance Company (or perhaps the 78th Signal 
Company or Company D 78th Signal Battalion) in Fort Lewis, 
Washington.  During this period his principal duty was noted 
as a "duty soldier" (57A10).

Private treatment records dated in 1975 do not show that the 
veteran was hospitalized for a mental condition as he 
contended.

A VA inpatient treatment record of hospitalization from March 
to April 1984 notes that the veteran had a medical history 
significant for a hospitalization in September 1983 during 
which time he was diagnosed with paranoid schizophrenia.

In a January 1986 report, Dr. D.B. reported that he reviewed 
the "medical packet" that he was sent on the veteran which 
contained records that dated back to August 1975 and up to 
the present.  Dr. D.B. maintained that the veteran had a very 
clear organic brain deficit due to substance abuse of over 
twenty years, which had left him with problems in his memory, 
concentration, and recall, and he had true alcoholic 
hallucinosis and substance paranoia.  Dr. D.B. questioned 
whether the paranoid schizophrenia, diagnosed previously, 
actually existed; he felt that the paranoia was related to 
the substance abuse rather than due to any functional 
difficulty, as the veteran did not appear to be a paranoid 
schizophrenic.  Dr. D.B. provided the following diagnoses:  
mild mental retardation; organic brain syndrome, mixed; and 
substance abuse disorder, mixed.   

In the March 1986 neuropsychological assessment, Dr. W.W. 
similarly provided a diagnosis of organic brain syndrome with 
dementia and organic personality on Axis I.  

Records from the Social Security Administration include a 
March 1986 report from psychologist J.H.  The report shows 
that several tests were administered.  An April 1986 record 
shows psychiatrist Dr. W.V. reported that the veteran had 
paranoid schizophrenia and other psychotic disorders.  In an 
April 1986 report, Dr. S.B. reported that he examined the 
veteran in March.  Dr. S.B. noted that he reviewed Dr. J.H. 
and Dr. D.B.'s reports.  Dr. S.B. indicated that the veteran 
expressed guilt that he did not serve in combat in Vietnam 
and that he expressed distress because two friends of his 
were killed in Vietnam; he felt that he could have helped 
them.  Dr. S.B. provided the following diagnoses:  
schizophrenia, paranoid type, chronic; borderline 
intellectual functioning; alcohol dependence, continuous; and 
amphetamine abuse, continuous.  

A September 1993 VA treatment record shows that the veteran 
was referred for a consultation with provisional diagnoses of 
chronic alcohol abuse, depression, anxiety, and sub-
diagnostic PTSD symptoms.  A November 1993 VA discharge 
summary notes diagnoses of PTSD and alcohol dependence on 
Axis I by Dr. L.D.  Dr. L.D. related that the veteran 
believed that his PTSD was due to him not being a warrior, 
the deaths of people in the war, and his burial detail.  

In a March 1994 consultation report, K.H., CISW, of the Vet 
Center maintained that the veteran's PTSD symptoms were 
exacerbated by pre-military issues of low self-esteem and 
poor ego development.  

A March 1994 VA examination report shows that the examiner 
provided a diagnosis of PTSD on Axis I.  The examiner 
commented that the veteran had a problem that was non-organic 
in nature with no psychotic features and clear change of 
affect.  The examiner noted that the affect change was that 
of depression, apprehension, despondency, guilt and 
embarrassment, which the examiner noted were stress related 
as evidenced by the veteran's experiences in Vietnam, and 
therefore, he had a stress induced disorder.  The examiner 
noted that the veteran continued to avoid any reminders of 
the situations and indeed had become somewhat of an 
antisocial person who tended to keep more to himself and who 
used drugs as a means to numb and modify his feelings.  The 
examiner therefore concluded that the veteran had PTSD.  

A November 1996 VA treatment record shows that K.H., CISW, 
advised the veteran that PTSD did not appear to be a proper 
diagnosis; rather, K.H. contended that general anxiety 
disorder, dysthymia, or adjustment disorder with disturbance 
of mood seemed appropriate.  

A June 1999 VA treatment record notes that Dr. M.B. reviewed 
records submitted by the veteran.  It was noted that the 
veteran expressed survivor's guilt.  Dr. M.B. reported that 
it was her opinion that the veteran had a psychiatric 
disorder, social phobia, prior to entering service and that 
his service experience aggravated this condition, and caused 
a paranoid disorder.  Dr. M.B. noted that as a result, the 
veteran became depressed and suicidal and turned to drugs and 
alcohol to relieve him of his symptoms.  In a July 1999 
addendum, Dr. M.B. provided diagnoses of PTSD, social phobia, 
major depression, reading disorder, and alcohol abuse in 
remission.  

The report of a February 2000 VA psychology assessment by 
T.Y., Ed.D., staff psychologist, indicates that the testing 
administered was consistent with military, non-combat PTSD 
and secondary to a reading disorder.  Dr. T.Y. indicated that 
the disorder of written expression appeared to have developed 
symptoms of social phobia, and generalized/avoidant 
personality traits.  

The November 2000 VA examination report notes that the claims 
file was not made available to the examiner (Dr. F.E.).  The 
veteran reported on the burial detail stressor and indicated 
that he felt very guilty about not being in the war.  The 
examiner maintained that there was not enough evidence to 
warrant a diagnosis of PTSD and indicated that the veteran 
did not have the typical PTSD symptoms.  The examiner noted 
that the veteran was never in combat.  The examiner 
acknowledged that the only stress that the veteran might have 
had was being involved in the burial details.  The examiner 
provided diagnoses of polysubstance abuse and 
schizophreniform disorder.  

In a December 2001 VA treatment record, Dr. E.G. contended 
that other diagnoses such as major depression that have been 
posed for the veteran frequently co-occur as does substance 
abuse with the diagnosis of PTSD.  Dr. E.G. maintained that 
at this point, the veteran gave a clear history of 
flashbacks, both waking and during sleep, of events 
associated with his work on the burial detail.  Dr. E.G. 
indicated that the veteran had a consistent history of 
avoidance as well as an increased startle reaction.  Dr. E.G. 
noted that for these reasons, she believed the veteran's 
clinical presentation to be consistent with PTSD. 

In an April 2005 letter, Dr. G.D. (Diplomate of the American 
Board of Psychiatry & Neurology) reported that the veteran 
related that he had been diagnosed with PTSD in 1990.  Dr. 
G.D. noted that the veteran reported on the claimed stressor 
event of being assigned to burial detail.  Dr. G.D. provided 
the following diagnoses:  major depression, single episode, 
with psychotic features, chronic; PTSD; and alcoholism in 
remission.  Dr. G.D. commented that the veteran certainly did 
appear to fulfill the criteria for PTSD.  

The July 2005 VA examination report shows that the examiner 
(Dr. J.O., psychiatrist) reviewed the veteran's claims files.  
The examiner discussed pertinent medical evidence contained 
in the files, including Dr. D.B. and Dr. W.W.'s 1986 
evaluations.  The examiner interviewed the veteran and 
administered a mental examination.  The examiner noted that 
the veteran did not describe the re-experiencing of memories 
as seen in PTSD, but described memories and dreams typical of 
major depression.  As for the veteran's symptoms of avoidance 
and hyperarousal, the examiner maintained that these were due 
to depression and not to PTSD.  No psychometric testing was 
done.  On Axis I, the examiner provided the following 
diagnoses:  major depression; alcohol abuse and dependence in 
partial remission; and polysubstance abuse and dependence in 
remission per the veteran.  The examiner concluded that the 
veteran did not have PTSD and that he rather described 
depression as well as a history of poor relationships and 
inconsistent work due to abuse of drugs and alcohol.  The 
examiner noted that the veteran increased his use of drugs 
and alcohol when in the military, and in 1986, Dr. D.B. found 
no symptoms except those due to drugs and alcohol.  The 
examiner observed that no symptoms of depression were found 
or discussed in 1986, but rather that the veteran had a 
personality disorder and organic brain syndrome according to 
Dr. W.W.'s evaluation. 

The examiner opined that it was at least as likely as not 
that the veteran's depression was due to drugs and alcohol 
abuse, both because of the direct effect both drugs and 
alcohol have on the brain chemistry and because of the 
failures in his life caused by drugs and alcohol, which 
failures had become an increasing blow to his ego as he aged.  
The examiner observed that in 1986, the veteran made no 
comments during two very extensive evaluations (one by a 
psychiatrist, the other by a psychologist) about any problems 
he had with memories associated with Fort Lewis and being 
assigned to burial detail there.  The examiner indicated that 
the current concern about guilt associated with burial detail 
at Fort Lewis was part of excessive guilt seen in his current 
depression that was due to abuse of drugs and alcohol.

VA treatment records dated from December 1996 to March 2004 
show treating physicians, Dr. M.B., Dr. R.K., Dr. M.I., Dr. 
D.S., and Dr. A.T. diagnosed the veteran with PTSD, major 
depression, social phobia with depression, reading disorder, 
and schizoaffective disorder.  


Legal Criteria

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2000). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2006), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The evidence of record does not show nor does the veteran 
contend that he engaged in combat with the enemy in Vietnam.  
Therefore, his claimed stressor must be verified by 
corroborating evidence.  While the veteran's statements as to 
the period and length he reportedly served in a traveling 
burial detail are inconsistent, personnel records due reflect 
that he served as a "duty soldier" (57A10) from June 1968 
to August 1968.  According to the Army Personnel Selection 
and Classification of Enlisted Military Occupational 
Specialties, duties of a "duty soldier" MOS 57A could 
entail "[d]ig[ing] graves and assist[ing] in evacuation and 
burial of deceased personnel subject to military 
jurisdiction."  The veteran has asserted that his duties 
were confined to sitting in the front pew, giving respects to 
the family, and handing the parents of the deceased a flag at 
the cemetery.  The Board finds that the veteran's record of 
assignments coupled with the Army document are sufficient to 
verify the occurrence of the claimed stressor that the 
veteran was assigned to burial detail during service. 

As there are conflicting medical opinions of record as to 
whether the veteran has PTSD due to the verified service 
stressor, the Board must weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The July 2005 VA examiner contends that 
the veteran does not have PTSD.  The Board is cognizant of 
the fact that the July 2005 VA examiner is the only examiner 
who had the benefit of a review of the veteran's entire 
claims files.  

The veteran's treating physicians, however, have long 
contended that the veteran endorses symptoms of PTSD as the 
result of his service experiences, including his assignment 
on burial detail.  The VA treatment records show that the 
treating physicians have had an opportunity to observe the 
veteran over a period of several years, rather than on one 
encounter as was the case with the July 2005 and November 
2000 VA examiners.  While there is no 'treating physician 
rule' requiring that the Board give more probative weight to 
their opinions in comparison to those contrary opinions of 
the July 2005 and November 2000 VA examiners, their favorable 
assessments and opinions are entitled to significant 
evidentiary weight given their treatment of the veteran on a 
continuing basis since 1993.  In the Board's opinion, the 
evidence supporting a finding that the veteran has PTSD as a 
result of the verified service stressor is at least in 
equipoise with that against the claim.  Accordingly, the 
veteran is entitled to service connection for PTSD.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


